 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     ROBERT MISKA,                                         Case No. 1:20-cv-01183-AWI-BAM
 8
                    Plaintiff,                             ORDER GRANTING REQUEST TO EXEND
 9                                                         TIME TO FILE DISPOSITIVE DOCUMENTS
             v.
10                                                         (Doc. 32)
     ENGINEERING AUTOMATION & DESIGN,
11   INC., et al.,

12                  Defendants.

13

14          On May 26, 2021, following notification of settlement, the Court directed the parties to
15    file documents as to Defendants Engineering Automation & Design, Inc. and ConAgra with
16    thirty (30) days. (Doc. 28.) Thereafter, following a settlement conference, the Court directed
17    the parties to file dispositive documents as to Defendants Smith Seckman Reid, Inc. and
18    Conagra Brands, Inc. within thirty (30) days. (Doc. 30.)
19          On June 26, 2021, Plaintiff Robert Miska and Defendant Engineering Automation &
20    Design, Inc. filed a notice of settlement and requesting that the Court allow them until July 9,
21    2021 to file dispositive documents. (Doc. 31.)
22          On July 9, 2021, the parties to this action filed a Joint Status Report requesting an
23 extension of the deadlines to file dispositive documents. (Doc. 32.) The parties explain that they

24 have worked diligently to draft, exchange, revise and finalize settlement documents and that they

25 are “very close to concluding the settlement documentation process.” (Id. at 2.) The parties

26 indicate that they intend to file dispositive documents no later than July 30, 2021, and they
27 request an extension of time to do so. (Id.)

28


                                                       1
 1         Having considered the parties’ joint statement, and cause appearing, the request for an

 2 extension of the deadlines to file dispositive documents is GRANTED. The parties shall file

 3 dispositive documents regarding Plaintiff’s claims against Defendants no later than July 30,

 4 2021.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    July 12, 2021                             /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
